DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 09/20/2019.  Claims 1-20 are pending in the application. As such, Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 09/20/2019 have been accepted and considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-4, 7-11, 14-18 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Okamoto et al., (Okamoto, T., Tachibana, K., Toda, T., Shiga, Y., & Kawai, H. (2018, April). An investigation of subband WaveNet vocoder covering entire audible frequency range with limited acoustic features. In 2018 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP) (pp. 5654-5658). IEEE), hereinafter referred to as OKAMOTO.
With respect to Claim 1, OKAMOTO discloses:
1. A method performed by a multi-band synchronized neural vocoder (See e.g., Subband WaveNet Vocoder, See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2), comprising: 
receiving an input audio signal to be processed by the multi-band synchronized neural vocoder 
    PNG
    media_image1.png
    722
    472
    media_image1.png
    Greyscale
 (See e.g., receiving Acoustic features h and Fullband waveform x, See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2); 
separating, by the multi-band synchronized neural vocoder, the input audio signal into a plurality of frequency bands (See e.g., “…fullband speech waveforms x = [x(1), …, x(T)] with a sampling frequency of fs in the training set are decimated by factor M and decomposed into N subband streams xn = [xn(1), · · · , xn(T /M)] with short length T /M and low sampling frequency fs/M by an overlapped SSB analysis filterbank. Each subband WaveNet network pn(xn|h) is then separately and efficiently trained by each subband waveform xn with common acoustic features h…” See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2); 
obtaining, by the multi-band synchronized neural vocoder, a plurality of audio signals that corresponds to the plurality of frequency bands, based on separating the input audio signal into the plurality of frequency bands (See e.g., “…fullband speech waveforms x = [x(1), …, x(T)] with a sampling frequency of fs in the training set are decimated by factor M and decomposed into N subband streams xn = [xn(1), · · · , xn(T /M)] with short length T /M and low sampling frequency fs/M by an overlapped SSB analysis filterbank. Each subband WaveNet network pn(xn|h) is then separately and efficiently trained by each subband waveform xn with common acoustic features h…” See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2); 
downsampling, by the multi-band synchronized neural vocoder, each of the plurality of audio signals, based on obtaining the plurality of audio signals (See e.g., “…fullband speech waveforms x = [x(1), …, x(T)] with a sampling frequency of fs in the training set are decimated by factor M and decomposed into N subband streams xn = [xn(1), · · · , xn(T /M)] with short length T /M and low sampling frequency fs/M by an overlapped SSB analysis filterbank. Each subband WaveNet network pn(xn|h) is then separately and efficiently trained by each subband waveform xn with common acoustic features h…” See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2); 
processing, by the multi-band synchronized neural vocoder, the downsampled audio signals (See e.g., “…fullband speech waveforms x = [x(1), …, x(T)] with a sampling frequency of fs in the training set are decimated by factor M and decomposed into N subband streams xn = [xn(1), · · · , xn(T /M)] with short length T /M and low sampling frequency fs/M by an overlapped SSB analysis filterbank. Each subband WaveNet network pn(xn|h) is then separately and efficiently trained by each subband waveform xn with common acoustic features h…In the synthesis stage, each subband stream                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n = [                        
                            
                                
                                    x
                                
                                ^
                            
                        
                    n(1), … ,                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n (T/M)] is simultaneously generated by the trained network and upsampled by M, and each subband waveform with a sampling frequency of fs is obtained by an overlapped SSB synthesis filterbank…” See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2); and 
generating, by the multi-band synchronized neural vocoder, an audio output signal based on processing the downsampled audio signals (See e.g., “…fullband speech waveforms x = [x(1), …, x(T)] with a sampling frequency of fs in the training set are decimated by factor M and decomposed into N subband streams xn = [xn(1), · · · , xn(T /M)] with short length T /M and low sampling frequency fs/M by an overlapped SSB analysis filterbank. Each subband WaveNet network pn(xn|h) is then separately and efficiently trained by each subband waveform xn with common acoustic features h…In the synthesis stage, each subband stream                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n = [                        
                            
                                
                                    x
                                
                                ^
                            
                        
                    n(1), … ,                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n (T/M)] is simultaneously generated by the trained network and upsampled by M, and each subband waveform with a sampling frequency of fs is obtained by an overlapped SSB synthesis filterbank…” See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2).

With respect to Claim 2, OKAMOTO discloses:
2. The method of claim 1, wherein the downsampled audio signals of each of the plurality of frequency bands are processed simultaneously (See e.g., “…fullband speech waveforms x = [x(1), …, x(T)] with a sampling frequency of fs in the training set are decimated by factor M and decomposed into N subband streams xn = [xn(1), · · · , xn(T /M)] with short length T /M and low sampling frequency fs/M by an overlapped SSB analysis filterbank. Each subband WaveNet network pn(xn|h) is then separately and efficiently trained by each subband waveform xn with common acoustic features h…In the synthesis stage, each subband stream                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n = [                        
                            
                                
                                    x
                                
                                ^
                            
                        
                    n(1), … ,                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n (T/M)] is simultaneously generated by the trained network and upsampled by M, and each subband waveform with a sampling frequency of fs is obtained by an overlapped SSB synthesis filterbank…” See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2).

With respect to Claim 3, OKAMOTO discloses:
3. The method of claim 1, wherein the downsampled audio signals of each of the plurality of frequency bands are processed using a single processing unit (See e.g., single processing unit as how “…Fullband and subband WaveNet vocoders were trained using an Intel Xeon(R) CPU E5-2670 and a single GPU of NVIDIA GeForce GTX 1080…” in agreement with “…fullband speech waveforms x = [x(1), …, x(T)] with a sampling frequency of fs in the training set are decimated by factor M and decomposed into N subband streams xn = [xn(1), · · · , xn(T /M)] with short length T /M and low sampling frequency fs/M by an overlapped SSB analysis filterbank. Each subband WaveNet network pn(xn|h) is then separately and efficiently trained by each subband waveform xn with common acoustic features h…In the synthesis stage, each subband stream                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n = [                        
                            
                                
                                    x
                                
                                ^
                            
                        
                    n(1), … ,                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n (T/M)] is simultaneously generated by the trained network and upsampled by M, and each subband waveform with a sampling frequency of fs is obtained by an overlapped SSB synthesis filterbank…” See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2).

With respect to Claim 4, OKAMOTO discloses:
4. The method of claim 1, wherein the neural vocoder is a WaveNet vocoder (See e.g., “…Fullband and subband WaveNet vocoders were trained using an Intel Xeon(R) CPU E5-2670 and a single GPU of NVIDIA GeForce GTX 1080…” in agreement with “…fullband speech waveforms x = [x(1), …, x(T)] with a sampling frequency of fs in the training set are decimated by factor M and decomposed into N subband streams xn = [xn(1), · · · , xn(T /M)] with short length T /M and low sampling frequency fs/M by an overlapped SSB analysis filterbank. Each subband WaveNet network pn(xn|h) is then separately and efficiently trained by each subband waveform xn with common acoustic features h…In the synthesis stage, each subband stream                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n = [                        
                            
                                
                                    x
                                
                                ^
                            
                        
                    n(1), … ,                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n (T/M)] is simultaneously generated by the trained network and upsampled by M, and each subband waveform with a sampling frequency of fs is obtained by an overlapped SSB synthesis filterbank…” See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2).

With respect to Claim 7, OKAMOTO discloses:
7. The method of claim 1, further comprising: upsampling each of the processed audio signals; and generating the audio output signal based on upsampling each of the processed audio signals (See e.g., “…fullband speech waveforms x = [x(1), …, x(T)] with a sampling frequency of fs in the training set are decimated by factor M and decomposed into N subband streams xn = [xn(1), · · · , xn(T /M)] with short length T /M and low sampling frequency fs/M by an overlapped SSB analysis filterbank. Each subband WaveNet network pn(xn|h) is then separately and efficiently trained by each subband waveform xn with common acoustic features h…In the synthesis stage, each subband stream                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n = [                        
                            
                                
                                    x
                                
                                ^
                            
                        
                    n(1), … ,                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n (T/M)] is simultaneously generated by the trained network and upsampled by M, and each subband waveform with a sampling frequency of fs is obtained by an overlapped SSB synthesis filterbank…” See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2).
Claim 8, OKAMOTO discloses:
8. A multi-band synchronized neural vocoder device, comprising: at least one memory configured to store program code; at least one processor configured to read the program code and operate as instructed by the program code, the program code  (See e.g., Subband WaveNet Vocoder device comprising “…Fullband and subband WaveNet vocoders…trained using an Intel Xeon(R) CPU E5-2670 and a single GPU of NVIDIA GeForce GTX 1080…”, See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2) including: 
receiving code configured to cause that least one processor to receive an input audio signal to be processed by the multi-band synchronized neural vocoder (See e.g., receiving Acoustic features h and Fullband waveform x, See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2); 
separating code configured to cause the at least one processor to separate the input audio signal into a plurality of frequency bands (See e.g., “…fullband speech waveforms x = [x(1), …, x(T)] with a sampling frequency of fs in the training set are decimated by factor M and decomposed into N subband streams xn = [xn(1), · · · , xn(T /M)] with short length T /M and low sampling frequency fs/M by an overlapped SSB analysis filterbank. Each subband WaveNet network pn(xn|h) is then separately and efficiently trained by each subband waveform xn with common acoustic features h…” See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2) ; 
obtaining code configured to cause the at least one processor to obtain a plurality of audio signals that corresponds to the plurality of frequency bands, based on separating the input audio signal into the plurality of frequency bands (See e.g., “…fullband speech waveforms x = [x(1), …, x(T)] with a sampling frequency of fs in the training set are decimated by factor M and decomposed into N subband streams xn = [xn(1), · · · , xn(T /M)] with short length T /M and low sampling frequency fs/M by an overlapped SSB analysis filterbank. Each subband WaveNet network pn(xn|h) is then separately and efficiently trained by each subband waveform xn with common acoustic features h…” See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2); 
downsampling code configured to cause the at least one processor to downsample each of the plurality of audio signals, based on obtaining the plurality of audio signals (See e.g., “…fullband speech waveforms x = [x(1), …, x(T)] with a sampling frequency of fs in the training set are decimated by factor M and decomposed into N subband streams xn = [xn(1), · · · , xn(T /M)] with short length T /M and low sampling frequency fs/M by an overlapped SSB analysis filterbank. Each subband WaveNet network pn(xn|h) is then separately and efficiently trained by each subband waveform xn with common acoustic features h…” See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2); 
processing code configured to cause the at least one processor to process the downsampled audio signals (See e.g., “…fullband speech waveforms x = [x(1), …, x(T)] with a sampling frequency of fs in the training set are decimated by factor M and decomposed into N subband streams xn = [xn(1), · · · , xn(T /M)] with short length T /M and low sampling frequency fs/M by an overlapped SSB analysis filterbank. Each subband WaveNet network pn(xn|h) is then separately and efficiently trained by each subband waveform xn with common acoustic features h…In the synthesis stage, each subband stream                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n = [                        
                            
                                
                                    x
                                
                                ^
                            
                        
                    n(1), … ,                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n (T/M)] is simultaneously generated by the trained network and upsampled by M, and each subband waveform with a sampling frequency of fs is obtained by an overlapped SSB synthesis filterbank…” See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2); and 
(See e.g., “…fullband speech waveforms x = [x(1), …, x(T)] with a sampling frequency of fs in the training set are decimated by factor M and decomposed into N subband streams xn = [xn(1), · · · , xn(T /M)] with short length T /M and low sampling frequency fs/M by an overlapped SSB analysis filterbank. Each subband WaveNet network pn(xn|h) is then separately and efficiently trained by each subband waveform xn with common acoustic features h…In the synthesis stage, each subband stream                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n = [                        
                            
                                
                                    x
                                
                                ^
                            
                        
                    n(1), … ,                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n (T/M)] is simultaneously generated by the trained network and upsampled by M, and each subband waveform with a sampling frequency of fs is obtained by an overlapped SSB synthesis filterbank…” See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2).

With respect to Claim 9, OKAMOTO discloses:
9. The device of claim 8, wherein the downsampled audio signals of each of the plurality of frequency bands are processed simultaneously(See e.g., “…fullband speech waveforms x = [x(1), …, x(T)] with a sampling frequency of fs in the training set are decimated by factor M and decomposed into N subband streams xn = [xn(1), · · · , xn(T /M)] with short length T /M and low sampling frequency fs/M by an overlapped SSB analysis filterbank. Each subband WaveNet network pn(xn|h) is then separately and efficiently trained by each subband waveform xn with common acoustic features h…In the synthesis stage, each subband stream                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n = [                        
                            
                                
                                    x
                                
                                ^
                            
                        
                    n(1), … ,                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n (T/M)] is simultaneously generated by the trained network and upsampled by M, and each subband waveform with a sampling frequency of fs is obtained by an overlapped SSB synthesis filterbank…” See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2).
Claim 10, OKAMOTO discloses:
10. The device of claim 8, wherein the downsampled audio signals of each of the plurality of frequency bands are processed using a single processing unit (See e.g., single processing unit as how “…Fullband and subband WaveNet vocoders were trained using an Intel Xeon(R) CPU E5-2670 and a single GPU of NVIDIA GeForce GTX 1080…” in agreement with “…fullband speech waveforms x = [x(1), …, x(T)] with a sampling frequency of fs in the training set are decimated by factor M and decomposed into N subband streams xn = [xn(1), · · · , xn(T /M)] with short length T /M and low sampling frequency fs/M by an overlapped SSB analysis filterbank. Each subband WaveNet network pn(xn|h) is then separately and efficiently trained by each subband waveform xn with common acoustic features h…In the synthesis stage, each subband stream                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n = [                        
                            
                                
                                    x
                                
                                ^
                            
                        
                    n(1), … ,                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n (T/M)] is simultaneously generated by the trained network and upsampled by M, and each subband waveform with a sampling frequency of fs is obtained by an overlapped SSB synthesis filterbank…” See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2).

With respect to Claim 11, OKAMOTO discloses:
11. The device of claim 8, wherein the neural vocoder is a WaveNet vocoder (See e.g., “…Fullband and subband WaveNet vocoders were trained using an Intel Xeon(R) CPU E5-2670 and a single GPU of NVIDIA GeForce GTX 1080…” in agreement with “…fullband speech waveforms x = [x(1), …, x(T)] with a sampling frequency of fs in the training set are decimated by factor M and decomposed into N subband streams xn = [xn(1), · · · , xn(T /M)] with short length T /M and low sampling frequency fs/M by an overlapped SSB analysis filterbank. Each subband WaveNet network pn(xn|h) is then separately and efficiently trained by each subband waveform xn with common acoustic features h…In the synthesis stage, each subband stream                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n = [                        
                            
                                
                                    x
                                
                                ^
                            
                        
                    n(1), … ,                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n (T/M)] is simultaneously generated by the trained network and upsampled by M, and each subband waveform with a sampling frequency of fs is obtained by an overlapped SSB synthesis filterbank…” See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2).

With respect to Claim 14, OKAMOTO discloses:
14. The device of claim 8, further comprising: upsampling code configured to cause the at least one processor to upsample each of the processed audio signals; and wherein generating code is further configured to cause the at least one processor to generate the audio output signal based on upsampling each of the processed audio signals (See e.g., “…fullband speech waveforms x = [x(1), …, x(T)] with a sampling frequency of fs in the training set are decimated by factor M and decomposed into N subband streams xn = [xn(1), · · · , xn(T /M)] with short length T /M and low sampling frequency fs/M by an overlapped SSB analysis filterbank. Each subband WaveNet network pn(xn|h) is then separately and efficiently trained by each subband waveform xn with common acoustic features h…In the synthesis stage, each subband stream                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n = [                        
                            
                                
                                    x
                                
                                ^
                            
                        
                    n(1), … ,                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n (T/M)] is simultaneously generated by the trained network and upsampled by M, and each subband waveform with a sampling frequency of fs is obtained by an overlapped SSB synthesis filterbank…” See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2).

With respect to Claim 15, OKAMOTO discloses:
15. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a multi-(See e.g., Subband WaveNet Vocoder device comprising “…Fullband and subband WaveNet vocoders…trained using an Intel Xeon(R) CPU E5-2670 and a single GPU of NVIDIA GeForce GTX 1080…”, See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2) to: 
receive an input audio signal to be processed by the multi-band synchronized neural vocoder device (See e.g., receiving Acoustic features h and Fullband waveform x, See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2); 
separate the input audio signal into a plurality of frequency bands (See e.g., “…fullband speech waveforms x = [x(1), …, x(T)] with a sampling frequency of fs in the training set are decimated by factor M and decomposed into N subband streams xn = [xn(1), · · · , xn(T /M)] with short length T /M and low sampling frequency fs/M by an overlapped SSB analysis filterbank. Each subband WaveNet network pn(xn|h) is then separately and efficiently trained by each subband waveform xn with common acoustic features h…” See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2); 
obtain a plurality of audio signals that corresponds to the plurality of frequency bands, based on separating the input audio signal into the plurality of frequency bands (See e.g., “…fullband speech waveforms x = [x(1), …, x(T)] with a sampling frequency of fs in the training set are decimated by factor M and decomposed into N subband streams xn = [xn(1), · · · , xn(T /M)] with short length T /M and low sampling frequency fs/M by an overlapped SSB analysis filterbank. Each subband WaveNet network pn(xn|h) is then separately and efficiently trained by each subband waveform xn with common acoustic features h…” See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2); 
(See e.g., “…fullband speech waveforms x = [x(1), …, x(T)] with a sampling frequency of fs in the training set are decimated by factor M and decomposed into N subband streams xn = [xn(1), · · · , xn(T /M)] with short length T /M and low sampling frequency fs/M by an overlapped SSB analysis filterbank. Each subband WaveNet network pn(xn|h) is then separately and efficiently trained by each subband waveform xn with common acoustic features h…” See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2); 
process the downsampled audio signals (See e.g., “…fullband speech waveforms x = [x(1), …, x(T)] with a sampling frequency of fs in the training set are decimated by factor M and decomposed into N subband streams xn = [xn(1), · · · , xn(T /M)] with short length T /M and low sampling frequency fs/M by an overlapped SSB analysis filterbank. Each subband WaveNet network pn(xn|h) is then separately and efficiently trained by each subband waveform xn with common acoustic features h…In the synthesis stage, each subband stream                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n = [                        
                            
                                
                                    x
                                
                                ^
                            
                        
                    n(1), … ,                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n (T/M)] is simultaneously generated by the trained network and upsampled by M, and each subband waveform with a sampling frequency of fs is obtained by an overlapped SSB synthesis filterbank…” See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2); and 
generate an audio output signal based on processing the downsampled audio signals (See e.g., “…fullband speech waveforms x = [x(1), …, x(T)] with a sampling frequency of fs in the training set are decimated by factor M and decomposed into N subband streams xn = [xn(1), · · · , xn(T /M)] with short length T /M and low sampling frequency fs/M by an overlapped SSB analysis filterbank. Each subband WaveNet network pn(xn|h) is then separately and efficiently trained by each subband waveform xn with common acoustic features h…In the synthesis stage, each subband stream                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n = [                        
                            
                                
                                    x
                                
                                ^
                            
                        
                    n(1), … ,                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n (T/M)] is simultaneously generated by the trained network and upsampled by M, and each subband waveform with a sampling frequency of fs is obtained by an overlapped SSB synthesis filterbank…” See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2).

With respect to Claim 16, OKAMOTO discloses:
16. The non-transitory computer-readable medium of claim 15, wherein the downsampled audio signals of each of the plurality of frequency bands are processed simultaneously (See e.g., “…fullband speech waveforms x = [x(1), …, x(T)] with a sampling frequency of fs in the training set are decimated by factor M and decomposed into N subband streams xn = [xn(1), · · · , xn(T /M)] with short length T /M and low sampling frequency fs/M by an overlapped SSB analysis filterbank. Each subband WaveNet network pn(xn|h) is then separately and efficiently trained by each subband waveform xn with common acoustic features h…In the synthesis stage, each subband stream                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n = [                        
                            
                                
                                    x
                                
                                ^
                            
                        
                    n(1), … ,                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n (T/M)] is simultaneously generated by the trained network and upsampled by M, and each subband waveform with a sampling frequency of fs is obtained by an overlapped SSB synthesis filterbank…” See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2).

With respect to Claim 17, OKAMOTO discloses:
17. The non-transitory computer-readable medium of claim 15, wherein the downsampled audio signals of each of the plurality of frequency bands are processed using a single processing unit (See e.g., single processing unit as how “…Fullband and subband WaveNet vocoders were trained using an Intel Xeon(R) CPU E5-2670 and a single GPU of NVIDIA GeForce GTX 1080…” in agreement with “…fullband speech waveforms x = [x(1), …, x(T)] with a sampling frequency of fs in the training set are decimated by factor M and decomposed into N subband streams xn = [xn(1), · · · , xn(T /M)] with short length T /M and low sampling frequency fs/M by an overlapped SSB analysis filterbank. Each subband WaveNet network pn(xn|h) is then separately and efficiently trained by each subband waveform xn with common acoustic features h…In the synthesis stage, each subband stream                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n = [                        
                            
                                
                                    x
                                
                                ^
                            
                        
                    n(1), … ,                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n (T/M)] is simultaneously generated by the trained network and upsampled by M, and each subband waveform with a sampling frequency of fs is obtained by an overlapped SSB synthesis filterbank…” See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2).

With respect to Claim 18, OKAMOTO discloses:
18. The non-transitory computer-readable medium of claim 15, wherein the neural vocoder is a WaveNet vocoder (See e.g., “…Fullband and subband WaveNet vocoders were trained using an Intel Xeon(R) CPU E5-2670 and a single GPU of NVIDIA GeForce GTX 1080…” in agreement with “…fullband speech waveforms x = [x(1), …, x(T)] with a sampling frequency of fs in the training set are decimated by factor M and decomposed into N subband streams xn = [xn(1), · · · , xn(T /M)] with short length T /M and low sampling frequency fs/M by an overlapped SSB analysis filterbank. Each subband WaveNet network pn(xn|h) is then separately and efficiently trained by each subband waveform xn with common acoustic features h…In the synthesis stage, each subband stream                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n = [                        
                            
                                
                                    x
                                
                                ^
                            
                        
                    n(1), … ,                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    n (T/M)] is simultaneously generated by the trained network and upsampled by M, and each subband waveform with a sampling frequency of fs is obtained by an overlapped SSB synthesis filterbank…” See e.g., OKAMOTO §§ 2, 2.1., 2.3, 3, Figs. 1, 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al., (Okamoto, T., Tachibana, K., Toda, T., Shiga, Y., & Kawai, H. (2018, April). An investigation of subband WaveNet vocoder covering entire audible frequency range with limited acoustic features. In 2018 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP) (pp. 5654-5658). IEEE), in view of Kalchbrenner et al., (Kalchbrenner, N., Elsen, E., Simonyan, K., Noury, S., Casagrande, N., Lockhart, E., ... & Kavukcuoglu, K. (2018, July). Efficient neural audio synthesis. In International Conference on Machine Learning (pp. 2410-2419). PMLR), hereinafter referred to as OKAMOTO and KALCHBRENNER.
With respect to Claims 5, 12, 19, OKAMOTO does not explicitly, but KALCHBRENNER discloses: 5. The method of claim 1, (“…12. The device of claim 8, …” “…19. The non-transitory computer-readable medium of claim 15,…”) wherein the neural vocoder is a WaveRNN vocoder (See e.g., “…describe…WaveRNN, with a dual softmax layer that matches the quality of the state-of-the-art WaveNet model…” (See e.g., KALCHBRENNER, Abstract, §§ 2, 3).
OKAMOTO and KALCHBRENNER are analogous art because they are from a similar field of endeavor in Speech Processing techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed c(opi) and overhead d(opi) bottlenecks…” (See e.g., KALCHBRENNER, Abstract, §§ 2, 3).

Allowable Subject Matter
6.	Claims 6, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

    PNG
    media_image2.png
    688
    554
    media_image2.png
    Greyscale
7.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Valin et al. (Valin, J. M., & Skoglund, J. (2019, May). LPCNet: Improving neural speech synthesis through linear prediction. In ICASSP 2019-2019 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP) (pp. 5891-5895). IEEE. (Year: 2019)), hereinafter referred to as VALIN, discloses a neural vocoder architecture comprising see e.g., “…LPCNet, a WaveRNN variant that combines linear prediction with recurrent neural networks to significantly (See e.g., VALIN, Abstract, §§ 2, 3, Fig. 1).
Please, see form PTO-892 for more details. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656